



Exhibit 10.2
PIERIS PHARMACEUTICALS, INC.


2018 EMPLOYEE STOCK PURCHASE PLAN


The following constitute the provisions of the 2018 Employee Stock Purchase Plan
(the “Plan”) of Pieris Pharmaceuticals, Inc. (the “Company”).


1.    Purpose. The purpose of the Plan is to provide Employees of the Company
and its Designated Subsidiaries with an opportunity to purchase Common Stock of
the Company. It is the intention of the Company to have the Plan qualify as an
“Employee Stock Purchase Plan” under Section 423 of the Code. The provisions of
the Plan shall, accordingly, be construed so as to extend and limit
participation in a manner consistent with the requirements of that section of
the Code.


2.    Definitions.


(a)    “Board” shall mean the Board of Directors of the Company, or a committee
of the Board of Directors named by the Board to administer the Plan.


(b)    “Code” shall mean the Internal Revenue Code of 1986, as amended.


(c)    “Common Stock” shall mean the common stock, $0.001 par value per share,
of the Company.


(d)    “Company” shall mean Pieris Pharmaceuticals, Inc., a Nevada corporation.


(e)    “Compensation” shall mean the regular rate of salary or wages received by
the Employee from the Company or a Designated Subsidiary that is taxable income
for federal income tax purposes or applicable tax law, but excluding incentive
compensation, incentive payments, bonuses, commissions, relocation, expense
reimbursements, tuition or other reimbursements or compensation received from
the Company or a Designated Subsidiary.


(f)    “Continuous Status as an Employee” shall mean the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of a leave of absence
agreed to in writing by the Company, provided that such leave is for a period of
not more than ninety (90) days or reemployment upon the expiration of such leave
is guaranteed by contract or statute.


(g)    “Contributions” shall mean all amounts credited to the account of a
participant pursuant to the Plan.


(h)    “Designated Subsidiaries” shall mean the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.


(i)    “Employee” shall mean any person who is employed by the Company or one of
its Designated Subsidiaries for tax purposes and, with respect to the Company,
who is customarily employed for at least twenty (20) hours per week and more
than five (5) months in a calendar year.


(j)    “Exercise Date” shall mean the last business day of each Offering Period
of the Plan.


1

--------------------------------------------------------------------------------







(k)    “Exercise Price” shall mean with respect to an Offering Period, an amount
equal to 85% of the fair market value (as defined in Paragraph 7(b)) of a share
of Common Stock on the Offering Date or on the Exercise Date, whichever is
lower.


(l)    “Offering Date” shall mean the first business day of each Offering Period
of the Plan.


(m)    “Offering Period” shall mean a period of six months as set forth in
Paragraph 4 of the Plan.


(n)    “Plan” shall mean this Pieris Pharmaceuticals, Inc. Employee Stock
Purchase Plan.


(o)    “Subsidiary” shall mean a corporation, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.


3.    Eligibility.


(a)    Any person who has been continuously employed as an Employee for one (1)
month as of the Offering Date of a given Offering Period shall be eligible to
participate in such Offering Period under the Plan and further, subject to the
requirements of Paragraph 5(a) and the limitations imposed by Section 423(b) of
the Code. All Employees granted options under the Plan with respect to any
Offering Period will have the same rights and privileges except for any
differences that may be permitted pursuant to Section 423.


(b)    Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) if, immediately after the grant,
such Employee (or any other person whose stock would be attributed to such
Employee pursuant to Section 424(d) of the Code) would own stock and/or hold
outstanding options to purchase stock possessing five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company
or of any Subsidiary of the Company or (ii) which permits his or her rights to
purchase stock under all employee stock purchase plans (described in Section 423
of the Code) of the Company and its Subsidiaries to accrue at a rate which
exceeds $25,000 of fair market value of such stock as defined in Paragraph 7(b)
(determined at the time such option is granted) for each calendar year in which
such option is outstanding at any time. In addition, the maximum number of
shares of Common Stock that may be purchased by any participant during an
Offering Period shall equal $25,000 divided by the fair market value of the
Common Stock on the first trading day of such Offering Period, which price shall
be adjusted if the price per share is adjusted pursuant to Section 18. Any
option granted under the Plan shall be deemed to be modified to the extent
necessary to satisfy this Paragraph 3(b).


4.    Offering Periods. The Plan shall be implemented by a series of Offering
Periods, with a new Offering Period commencing on June 1 and December 1 of each
year or the first business day thereafter (or at such other time or times as may
be determined by the Board). The initial Offering Period shall commence on
December 1, 2018.


5.    Participation.


(a)    An eligible Employee may become a participant in the Plan by completing
an Enrollment Form provided by the Company and filing it with the Company or its
designee at least fifteen (15) days prior to the applicable Offering Date,
unless a later time for filing the Enrollment Form is set by the Board


2

--------------------------------------------------------------------------------





for all eligible Employees with respect to a given Offering Period. The
Enrollment Form and its submission may be electronic as directed by the Company.
The Enrollment Form shall set forth the percentage of the participant’s
Compensation (which shall be not less than one percent (1%) and not more than
ten percent (10%) to be paid as Contributions pursuant to the Plan.


(b)    Payroll deductions shall commence with the first payroll following the
Offering Date, unless a later time is set by the Board with respect to a given
Offering Period, and shall end on the last payroll paid on or prior to the
Exercise Date of the Offering Period to which the Enrollment Form is applicable,
unless sooner terminated as provided in Paragraph 10.


6.    Method of Payment of Contributions.


(a)    Each participant shall elect to have payroll deductions made on each
payroll during the Offering Period in an amount not less than one percent (1%)
and not more than ten percent ten percent (10%) of such participant’s
Compensation on each such payroll (or such other percentage as the Board may
establish from time to time before an Offering Date). All payroll deductions
made by a participant shall be credited to his or her account under the Plan. A
participant may not make any additional payments into such account.


(b)    A participant may discontinue his or her participation in the Plan as
provided in Paragraph 10, or, on one occasion only during the Offering Period,
may decrease, but may not increase, the rate of his or her Contributions during
the Offering Period by completing and filing with the Company a new Enrollment
Form authorizing a change in the deduction rate. The change in rate shall be
effective as of the beginning of the next payroll period following the date of
filing of the new Enrollment Form, if the Enrollment Form is completed at least
ten business days prior to such date, and, if not, as of the beginning of the
next succeeding payroll period.


(c)    Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Paragraph 3(b), a participant’s payroll
deductions may be decreased to 0% at such time during any Offering Period which
is scheduled to end during the current calendar year that the aggregate of all
payroll deductions accumulated with respect to such Offering Period and any
other Offering Period ending within the same calendar year equals $21,250.
Payroll deductions shall recommence at the rate provided in such participant’s
Enrollment Form at the beginning of the first Offering Period which is scheduled
to end in the following calendar year, unless terminated by the participant as
provided in Paragraph 10.


7.    Grant of Option.


(a)    On the Offering Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase on
the Exercise Date of such Offering Period a number of shares of the Common Stock
determined by dividing such Employee’s Contributions accumulated prior to such
Exercise Date and retained in the participant’s account as of the Exercise Date
by the applicable Exercise Price; provided however, that such purchase shall be
subject to the limitations set forth in Paragraphs 3(b) and 12. The fair market
value of a share of the Common Stock shall be determined as provided in
Paragraph 7(b).


(b)    The fair market value of the Common Stock on a given date shall be (i) if
the Common Stock is listed on a national securities exchange or traded in the
over-the-counter market and sales prices are regularly reported for the Common
Stock, the closing or last sale price of the Common Stock for such


3

--------------------------------------------------------------------------------





date (or, in the event that the Common Stock is not traded on such date, on the
immediately preceding trading date), on the composite tape or other comparable
reporting system; or (ii) if the Common Stock is not listed on a national
securities exchange and such price is not regularly reported, the mean between
the bid and asked prices per share of the Common Stock at the close of trading
in the over-the-counter market.


8.    Exercise of Option. Unless a participant withdraws from the Plan as
provided in Paragraph 10, his or her option for the purchase of shares will be
exercised automatically on the Exercise Date of the Offering Period, and the
maximum number of full shares subject to the option will be purchased for him or
her at the applicable Exercise Price with the accumulated Contributions in his
or her account. If a fractional number of shares results, then such number shall
be rounded down to the next whole number and any unapplied cash shall be carried
forward to the next Exercise Date, unless the participant requests a cash
payment. The shares purchased upon exercise of an option hereunder shall be
deemed to be transferred to the participant on the Exercise Date. During a
participant’s lifetime, a participant’s option to purchase shares hereunder is
exercisable only by him or her.


9.    Delivery. Upon the written request of a participant, certificates
representing the shares purchased upon exercise of an option will be issued as
promptly as practicable after the Exercise Date of each Offering Period to
participants who wish to hold their shares in certificate form, except that the
Board may determine that such shares shall be held for each participant’s
benefit by a broker designated by the Board. Any payroll deductions accumulated
in a participant’s account which are not sufficient to purchase a full Share
shall be retained in the participant’s account for the subsequent Offering
Period, subject to earlier withdrawal by the participant as provided in
Paragraph 10 below. Any other amounts left over in a participant’s account after
an Exercise Date shall be returned to the participant.


10.    Withdrawal; Termination of Employment.


(a)    A participant may withdraw all but not less than all the Contributions
credited to his or her account under the Plan at any time prior to the Exercise
Date of the Offering Period by giving written notice to the Company or its
designee. All of the participant’s Contributions credited to his or her account
will be paid to him or her promptly after receipt of his or her notice of
withdrawal and his or her option for the current period will be automatically
terminated, and no further Contributions for the purchase of shares will be made
during the Offering Period.


(b)    Upon termination of the participant’s Continuous Status as an Employee
prior to the Exercise Date of the Offering Period for any reason, including
retirement or death, the Contributions credited to his or her account will be
returned to him or her or, in the case of his or her death, to the person or
persons entitled thereto under Paragraph 14, and his or her option will be
automatically terminated.


(c)    In the event an Employee fails to remain in Continuous Status as an
Employee for at least 20 hours per week during the Offering Period in which the
Employee is a participant, he or she will be deemed to have elected to withdraw
from the Plan and the Contributions credited to his or her account will be
returned to him or her and his or her option terminated.


(d)    A participant’s withdrawal from an Offering Period will not have any
effect upon his or her eligibility to participate in a succeeding offering or in
any similar plan which may hereafter be adopted by the Company.


11.    Interest. No interest shall accrue on the Contributions of a participant
in the Plan.




4

--------------------------------------------------------------------------------





12.    Stock.


(a)    The maximum number of shares of Common Stock which shall be made
available for sale under the Plan shall be 500,000 shares subject to adjustment
upon changes in capitalization of the Company as provided in Paragraph 18. If
the total number of shares which would otherwise be subject to options granted
pursuant to Paragraph 7(a) on the Offering Date of an Offering Period exceeds
the number of shares then available under the Plan (after deduction of all
shares for which options have been exercised), the Company shall make a pro rata
allocation of the shares remaining available for option grants in as uniform a
manner as shall be practicable and as it shall determine to be equitable. Any
amounts remaining in an Employee’s account not applied to the purchase of shares
pursuant to this Paragraph 12 shall be refunded on or promptly after the
Exercise Date. In such event, the Company shall give written notice of such
reduction of the number of shares subject to the option to each Employee
affected thereby and shall similarly reduce the rate of Contributions, if
necessary.


(b)    The participant will have no interest or voting right in shares covered
by his or her option until such option has been exercised.


13.    Administration. The Board shall supervise and administer the Plan and
shall have full power to adopt, amend and rescind any rules deemed desirable and
appropriate for the administration of the Plan and not inconsistent with the
Plan, to construe and interpret the Plan, to correct any defect or supply any
omission or reconcile any inconsistency or ambiguity in the Plan, and to make
all other determinations necessary or advisable for the administration of the
Plan, including, without limitation, adopting sub-plans applicable to particular
Designated Subsidiaries or locations, which sub-plans may be designed to be
outside the scope of Section 423 of the Code.


14.    Designation of Beneficiary.


(a)    A participant may designate a beneficiary who is to receive any shares
and cash, if any, from the participant’s account under the Plan in the event of
such participant’s death subsequent to the end of the Offering Period but prior
to delivery to him or her of such shares and cash. In addition, a participant
may designate a beneficiary who is to receive any cash from the participant’s
account under the Plan in the event of such participant’s death prior to the
Exercise Date of the Offering Period. If a participant is married and the
designated beneficiary is not the spouse, spousal consent shall be required for
such designation to be effective. Beneficiary designations shall be made either
in writing or by electronic delivery as directed by the Company.


(b)    Such designation of beneficiary may be changed by the participant (and
his or her spouse, if any) at any time by submission of the required notice,
which may be electronic. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company shall deliver such shares and/or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such shares and/or cash to
the spouse or to any one or more dependents or relatives of the participant, or
if no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.


15.    Transferability. Neither Contributions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Paragraph 14) by the participant. Any such attempt at
assignment, transfer, pledge or other


5

--------------------------------------------------------------------------------





disposition shall be without effect, except that the Company may treat such act
as an election to withdraw funds in accordance with Paragraph 10.


16.    Use of Funds. All Contributions received or held by the Company under the
Plan may be used by the Company for any corporate purpose, and the Company shall
not be obligated to segregate such Contributions.


17.    Reports. Individual accounts will be maintained for each participant in
the Plan. Statements of account will be given to participating Employees
promptly following the Exercise Date, which statements will set forth the
amounts of Contributions, the per share purchase price, the number of shares
purchased and the remaining cash balance, if any.


18.    Adjustments Upon Changes in Capitalization. Subject to any required
action by the stockholders of the Company, the number of shares of Common Stock
covered by unexercised options under the Plan and the number of shares of Common
Stock which have been authorized for issuance under the Plan but are not yet
subject to options under Paragraph 12(a) (collectively, the “Reserves”), the
maximum number of shares of Common Stock that may be purchased by a participant
in an Offering Period set forth in Paragraph 3(b), as well as the price per
share of Common Stock covered by each unexercised option under the Plan, shall
be proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock. Such adjustment
shall be made by the Board, whose determination in that respect shall be final,
binding and conclusive.


In the event of the proposed dissolution or liquidation of the Company, an
Offering Period then in progress will terminate immediately prior to the
consummation of such proposed action, unless otherwise provided by the Board. In
the event of a proposed sale of all or substantially all of the assets of the
Company, or the merger, consolidation or other capital reorganization of the
Company with or into another corporation, each option outstanding under the Plan
shall be assumed or an equivalent option shall be substituted by such successor
corporation or a parent or subsidiary of such successor corporation, unless the
Board determines, in the exercise of its sole discretion and in lieu of such
assumption or substitution, to shorten the Offering Period then in progress by
setting a new Exercise Date (the “New Exercise Date”). If the Board shortens the
Offering Period then in progress in lieu of assumption or substitution in the
event of a merger or sale of assets, the Board shall notify each participant in
writing, at least ten days prior to the New Exercise Date, that the Exercise
Date for his or her option has been changed to the New Exercise Date and that
his or her option will be exercised automatically on the New Exercise Date,
unless prior to such date he or she has withdrawn from the Offering Period as
provided in Paragraph 10. For purposes of this Paragraph, an option granted
under the Plan shall be deemed to be assumed if, following the sale of assets,
merger or other reorganization, the option confers the right to purchase, for
each share of Common Stock subject to the option immediately prior to the sale
of assets, merger or other reorganization, the consideration (whether stock,
cash or other securities or property) received in the sale of assets, merger or
other reorganization by holders of Common Stock for each share of Common Stock
held on the effective date of such transaction (and if such holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares of Common Stock); provided, however, that if
such consideration received in such transaction was not solely common stock of
the successor corporation or its parent (as defined in Section 424(e) of the
Code), the Board may, with the consent of the successor corporation, provide for
the consideration to be received upon exercise of the option to be solely common
stock of the successor corporation or its parent equal in fair market value to
the per share consideration received by holders of Common Stock in the sale of
assets, merger or other reorganization.


6

--------------------------------------------------------------------------------







The Board may, if it so determines in the exercise of its sole discretion, also
make provision for adjusting the Reserves, as well as the price per share of
Common Stock covered by each outstanding option, in the event that the Company
effects one or more reorganizations, recapitalizations, rights offerings or
other increases or reductions of shares of its outstanding Common Stock, and in
the event of the Company being consolidated with or merged into any other
corporation.


19.    Amendment or Termination.


(a)    The Board may at any time terminate or amend the Plan. Except as provided
in Paragraph 18, no such termination may affect options previously granted, nor
may an amendment make any change in any option theretofore granted which
adversely affects the rights of any participant provided that an Offering Period
may be terminated by the Board on an Exercise Date or by the Board’s setting a
new Exercise Date with respect to an Offering Period then in progress if the
Board determines that termination of the Offering Period is in the best
interests of the Company and the stockholders or if continuation of the Offering
Period would cause the Company to incur adverse accounting charges in the
generally-accepted accounting rules applicable to the Plan. In addition, to the
extent necessary to comply with Section 423 of the Code (or any successor rule
or provision or any applicable law or regulation), the Company shall obtain
stockholder approval in such a manner and to such a degree as so required.


(b)    Without stockholder consent and without regard to whether any participant
rights may be considered to have been adversely affected, the Board shall be
entitled to change the Offering Periods, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
permit payroll withholding in excess of the amount designated by a participant
in order to adjust for delays or mistakes in the Company’s processing of
properly completed withholding elections, establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of Common Stock for each participant
properly correspond with amounts withheld from the participant’s Compensation,
and establish such other limitations or procedures as the Board determines in
its sole discretion advisable that are consistent with the Plan.


20.    Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.


21.    Conditions Upon Issuance of Shares. Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, and the requirements
of any stock exchange upon which the shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.


As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.




7

--------------------------------------------------------------------------------





22.    Information Regarding Disqualifying Dispositions. By electing to
participate in the Plan, each participant agrees to provide any information
about any transfer of shares of Common Stock acquired under the Plan that occurs
within two years after the first business day of the Offering Period in which
such shares were acquired as may be requested by the Company or any Subsidiaries
in order to assist it in complying with the tax laws.


23.    Right to Terminate Employment. Nothing in the Plan or in any agreement
entered into pursuant to the Plan shall confer upon any Employee the right to
continue in the employment of the Company or any Subsidiary, or affect any right
which the Company or any Subsidiary may have to terminate the employment of such
Employee.


24.    Rights as a Stockholder. Neither the granting of an option nor a
deduction from payroll shall constitute an Employee the owner of shares covered
by an option. No Employee shall have any right as a stockholder unless and until
an option has been exercised, and the shares underlying the option have been
registered in the Company’s share register.


25.    Term of Plan. The Plan became effective upon its adoption by the Board on
June 7, 2018 and shall continue in effect through May 31, 2028, unless sooner
terminated under Paragraph 19.


26.    Applicable Law. This Plan shall be governed in accordance with the laws
of the State of Nevada, applied without giving effect to any conflict-of-law
principles.




8